719 P.2d 65 (1986)
79 Or.App. 369
1000 FRIENDS OF OREGON, Petitioner,
v.
LAND CONSERVATION AND DEVELOPMENT COMMISSION, Respondent.
LCDC 84-CONT-384; CA A35143.
Court of Appeals of Oregon.
Argued and Submitted April 4, 1986.
Decided May 14, 1986.
Reconsideration Denied July 11, 1986.
Review Allowed July 29, 1986.
*66 Robert L. Liberty, Portland, argued the cause and filed brief for petitioner.
Linda DeVries Grimms, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on brief were Dave Frohnmayer, Atty. Gen., James E. Mountain, Jr., Sol. Gen., and Michael A. Holstun, Asst. Atty. Gen., Salem.
Before BUTTLER, P.J., and WARREN and ROSSMAN, JJ.
PER CURIAM.
Petitioner seeks review of LCDC's continuance order in its acknowledgment review of the Coos County comprehensive plan. Two of petitioner's three assignments challenge LCDC's approval of the county's "reliance" on the Forest Practices Act, ORS 527.610 et seq., as the sole protection for Goal 5 resources that have been identified as conflicting with forest operations. For the reasons stated in 1000 Friends of Oregon v. L.C.D.C. (Tillamook Co.), 76 Or.App. 33, 708 P.2d 370 (1985), adhered to as amplified 77 Or.App. 599, 714 P.2d 279 (1986), we agree with petitioner.
Petitioner's remaining assignment is that LCDC erred by approving specified built and committed exceptions that the county took without providing the information and explanation required by ORS 197.732, Goal 2 and OAR 660-04-025 to XXX-XX-XXX. LCDC concedes that 1000 Friends of Oregon v. L.C.D.C. (Linn Co.), 78 Or.App. 270, 717 P.2d 149 (1986), decides that question adversely to it.
Reversed and remanded for reconsideration.